Exhibit 10.1

FOURTH AMENDED AND RESTATED

HYATT HOTELS CORPORATION

LONG-TERM INCENTIVE PLAN

ARTICLE 1.

HISTORY AND PURPOSE

The Hyatt Hotels Corporation Long-Term Incentive Plan (the “Original Plan”) was
originally adopted by Hyatt Hotels Corporation (formerly known as Global Hyatt
Corporation), a Delaware corporation (the “Company”) effective February 14, 2006
as a means of assisting the Company in attracting and retaining qualified
non-employee directors, executive and other key employees and to promote the
success of the Company by providing certain non-employee directors, executives
and other key employees of the Company with a shared interest in increasing the
value of the Company and sustaining its growth. The Original Plan was
subsequently amended and restated effective May 12, 2008, June 10, 2013 and
December 15, 2015 in the form of the Third Amended and Restated Hyatt Hotels
Corporation Long-Term Incentive Plan (the “Third Amended and Restated Plan”).
The Third Amended and Restated Plan was subsequently amended effective March 21,
2018 by the First Amendment to the Third Amended and Restated Plan (the “First
Amendment”). The following is a further amendment, restatement and continuation
of the Third Amended and Restated Plan, as amended, in the form of this Fourth
Amended and Restated Hyatt Hotels Corporation Long-Term Incentive Plan (the
“Plan”), which incorporates the First Amendment and is intended to clarify
certain provisions contained in the Third Amended and Restated Plan and to add
certain best practices.

ARTICLE 2.

DEFINITIONS AND CONSTRUCTION

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

2.1 “Applicable Accounting Standards” shall mean Generally Accepted Accounting
Principles in the United States, International Financial Reporting Standards or
such other accounting principles or standards as may apply to the Company’s
financial statements under United States federal securities laws from time to
time.

2.2 “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 11. With reference to the
duties of the Committee under the Plan which have been delegated to one or more
persons pursuant to Section 11.6, or which the Board has assumed, the term
“Administrator” shall refer to such person(s) unless the Committee or the Board
has revoked such delegation or the Board has terminated the assumption of such
duties.

2.3 “Affiliate” shall mean as to any Person any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. “Control” for these purposes shall mean the
ability to influence, direct or otherwise significantly affect the major
policies, activities or action of any person or entity, and the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.



--------------------------------------------------------------------------------

2.4 “Award” shall mean an Option, a Restricted Stock award, a Restricted Stock
Unit award, a Performance Award, a Dividend Equivalent award, a Deferred Stock
award, a Stock Payment award or a Stock Appreciation Right, which may be awarded
or granted under the Plan (collectively, “Awards”).

2.5 “Award Agreement” shall mean any written notice, agreement, terms and
conditions, contract or other instrument or document evidencing an Award,
including, without limitation, through electronic medium, which shall contain
such terms and conditions with respect to an Award as the Administrator shall
determine consistent with the Plan.

2.6 “Award Limit” shall mean with respect to Awards that shall be payable in
Common Stock or in cash, as the case may be, the respective limits set forth in
Section 3.3.

2.7 “Board” shall mean the Board of Directors of the Company.

2.8 “Change in Control” shall mean the date any Person or two or more Persons
acting in concert (other than (i) any Pritzker Affiliate or (ii) any Pritzker
Affiliate along with any other stockholder which, together with its Affiliates,
owns more than 5% of the combined voting power or the Voting Stock as of
June 30, 2009 (a “Non-Pritzker Affiliate Existing Shareholder”) so long as
Pritzker Affiliates continue to own more Voting Stock than such Non-Pritzker
Affiliate Existing Shareholder) shall have acquired “beneficial ownership,”
directly or indirectly, of, or shall have acquired by contract or otherwise,
Voting Stock of the Company (or other securities convertible into such Voting
Stock) representing 50% or more of the combined voting power of all Voting Stock
of the Company. As used herein, “beneficial ownership” shall have the meaning
provided in Rule 13d-3 of the Exchange Act. The Administrator shall have full
and final authority, which shall be exercised in its discretion, to determine
conclusively whether a Change in Control of the Company has occurred and the
date of the occurrence of such Change in Control and any incidental matters
relating thereto; provided, that any exercise of authority in conjunction with a
determination of whether a Change in Control is a “change in control event,” as
defined in Treasury Regulation §1.409A-3(i)(5) shall be made consistent with
such regulation.

2.9 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

2.10 “Committee” shall mean the Compensation Committee of the Board, or such
other committee or subcommittee appointed by the Board, as provided in
Section 11.1.

2.11 “Common Stock” shall mean the Class A Common Stock of the Company, par
value $0.01 per share.

2.12 “Company” shall mean Hyatt Hotels Corporation, a Delaware corporation.

2.13 “Consultant” shall mean any consultant or adviser to the Company or of any
Subsidiary that qualifies as a consultant under the applicable rules of the
Securities and Exchange Commission for registration of shares on a Form S-8
Registration Statement.



--------------------------------------------------------------------------------

2.14 “Deferred Stock” shall mean a right to receive Common Stock awarded under
Section 8.4.

2.15 “Director” shall mean a member of the Board, or as applicable, a member of
the board of directors of a Subsidiary.

2.16 “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Common Stock) of dividends paid on Common Stock, awarded under
Section 8.2.

2.17 “DRO” shall mean a domestic relations order as defined by the Code or Title
I of the Employee Retirement Income Security Act of 1974, as amended from time
to time, or the rules thereunder.

2.18 “Effective Date” shall mean the date the Plan (i.e., the Fourth Amended and
Restated Hyatt Hotels Corporation Long Term Incentive Plan) is approved by
stockholders of the Company in accordance with the Company’s bylaws, articles of
incorporation and applicable state law within twelve (12) months of the date the
Plan is adopted by the Board.

2.19 “Eligible Individual” shall mean any person who is an Employee, a
Consultant or a Non-Employee Director, as determined by the Committee.

2.20 “Employee” shall mean any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company or of any
Subsidiary.

2.21 “Equity Restructuring” shall mean a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the number or kind of shares of Common Stock (or other securities
of the Company) or the share price of Common Stock (or other securities) and
causes a change in the per share value of the Common Stock underlying
outstanding Awards.

2.22 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

2.23 “Exercise Date Value” shall mean the Share Value with respect to a Stock
Appreciation Right as of any given date; provided, that if, as of such given
date, the Common Stock is (i) listed on any established securities exchange
(such as the New York Stock Exchange, the NASDAQ Capital Market, the NASDAQ
Global Market and the NASDAQ Global Select Market), (ii) listed on any national
market system or (iii) quoted or traded on any automated quotation system, the
Exercise Date Value shall be the last sales price quoted for a share of Common
Stock immediately prior to the time of exercise of a Stock Appreciation Right on
such exchange or system, or such other most recent share price used by the stock
plan administrator for effectuating transactions, as determined by the
Administrator.

2.24 “Family Business Unit” shall mean any business entity owned or controlled
directly or indirectly by or for the benefit of members of the Pritzker Family.



--------------------------------------------------------------------------------

2.25 “Full Value Award” shall mean any Award other than (i) an Option, (ii) a
Stock Appreciation Right or (iii) any other Award for which the Participant pays
the grant-date intrinsic value of the Award (whether directly or by foregoing a
right to receive a payment from the Company), including as Full Value Awards any
Restricted Stock award, Stock Payment award, Restricted Stock Unit award, or
other Award, in each case, to the extent settled in shares of Common Stock
without payment of the grant-date intrinsic value by the recipient.

2.26 “Fungible Unit” shall mean the measuring unit used to determine the number
of shares of Common Stock by which the Share Limit will be debited or credited
in connection with the grants and forfeitures of different types of Awards under
the Plan.

2.27 “Fungible Unit Limit” shall have the meaning provided in Section 3.1(a)
hereof.

2.28 “Greater Than 10% Stockholder” shall mean an individual then owning (within
the meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any Subsidiary or parent
corporation thereof (as defined in Section 424(e) of the Code).

2.29 “Incentive Stock Option” shall mean an Option that is intended to qualify
as an incentive stock option and conforms to the applicable provisions of
Section 422 of the Code.

2.30 “Non-Employee Director” shall mean a Director who is not an Employee.

2.31 “Non-Qualified Stock Option” shall mean an Option that is not intended to
be an Incentive Stock Option.

2.32 “Option” shall mean a right to purchase shares of Common Stock at a
specified exercise price, granted under Article 5. An Option shall be either a
Non-Qualified Stock Option or an Incentive Stock Option; provided, however, that
Options granted to Non-Employee Directors and Consultants shall be Non-Qualified
Stock Options.

2.33 “Participant” shall mean a person who has been granted an Award under the
Plan.

2.34 “Performance Award” shall mean a cash bonus award, stock bonus award,
performance award or incentive award that is paid in cash, Common Stock or a
combination of both, awarded under Section 8.1.

2.35 “Performance Criteria” shall mean the criteria (and adjustments) that the
Administrator may select for an Award for purposes of establishing the
Performance Goal or Performance Goals for a Performance Period, determined as
follows:

(a) Performance Criteria used to establish Performance Goals may include, but
are not limited to, the following: (i) earnings (either before or after one or
more of the following: (A) interest, (B) taxes, (C) depreciation and
(D) amortization), (ii) economic value-added (as determined by the Committee),
(iii) sales or revenue, (iv) net income (either before or after taxes), (v) cash
flow (including, but not limited to, operating cash flow and free cash flow),
(vi) return on capital, (vii) return on invested capital, (viii) return on
assets, (ix) return on stockholders’ equity, (x) stockholder return, (xi) return
on sales, (xii) gross or net profit, (xiii) costs, (xiv) funds from



--------------------------------------------------------------------------------

operations, (xv) expenses, (xvi) productivity (xviii) operating margin,
(xix) operating efficiency, (xx) customer satisfaction, (xvi) working capital,
(xxii) earnings per share, (xxiii) price per share of common stock,
(xxiv) market share, (xxv) chain results, (xxvi) gross operating profit,
(xxvii) capital development, (xxvii) implementation or completion of critical
projects, (xxviii) branding, (xxix) organizational or succession planning,
(xxx) management or licensing fee growth, (xxxi) guest satisfaction top box
scores, (xxxii) Net Promoter Score, (xxxiii) net rooms growth (xxxiv) RevPAR
(revenue per available room), (xxxv) management fees, and (xxxvi) growth in
hotels, any of which may be measured either in absolute terms or as compared to
any incremental increase or decrease or as compared to results of a peer group
or to market performance indicators or indices.

(b) The Administrator, in its sole discretion, may provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include one or more of the following:
(i) items related to a change in accounting principle; (ii) items relating to
financing activities; (iii) expenses for restructuring or productivity
initiatives; (iv) other non-operating items; (v) items related to acquisitions;
(vi) items attributable to the business operations of any entity acquired by the
Company during the Performance Period; (vii) items related to the disposal of a
business or segment of a business; (viii) items related to discontinued
operations that do not qualify as a segment of a business under Applicable
Accounting Standards; (ix) items attributable to any stock dividend, stock
split, combination or exchange of stock occurring during the Performance Period;
(x) any other items of significant income or expense which are determined to be
appropriate adjustments; (xi) items relating to unusual or extraordinary
corporate transactions, events or developments, (xii) items related to
amortization of acquired intangible assets; (xiii) items that are outside the
scope of the Company’s core, on-going business activities; (xiv) items relating
to changes in tax laws, or (xv) items relating to any other unusual or
nonrecurring events or changes in applicable law, accounting principles or
business conditions.

2.36 “Performance Goals” shall mean, for a Performance Period, one or more goals
established in writing by the Administrator for the Performance Period based
upon one or more Performance Criteria. Depending on the Performance Criteria
used to establish such Performance Goals, the Performance Goals may be expressed
in terms of overall Company performance or the performance of a Subsidiary,
division, business unit, or an individual. The achievement of each Performance
Goal shall be determined, to the extent applicable, with reference to Applicable
Accounting Standards.

2.37 “Performance Period” shall mean one or more periods of time, which may be
of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to, and the payment of, an Award.

2.38 “Person” shall mean an individual, a company, a partnership, a joint
venture, a limited liability company or limited liability partnership, an
association, a trust, estate or other fiduciary, any other legal entity, and any
governmental authority.

2.39 “Plan” shall mean this Fourth Amended and Restated Hyatt Hotels Corporation
Long-Term Incentive Plan, as it may be further amended or restated from time to
time.



--------------------------------------------------------------------------------

2.40 “Pritzker Affiliate” shall mean (i) all lineal descendants of Nicholas J.
Pritzker, deceased, and all spouses and adopted children of such descendants;
(ii) all trusts for the benefit of any person described in clause (i) and
trustees of such trusts; (iii) all legal representatives of any person or trust
described in clauses (i) or (ii); and (iv) all partnerships, corporations,
limited liability companies or other entities controlling, controlled by or
under common control with any person, trust or other entity described in clauses
(i), (ii) or (iii). “Control” for these purposes shall mean the ability to
influence, direct or otherwise significantly affect the major policies,
activities or action of any person or entity, and the terms “controlling,”
“controlled by” and “under common control with” have correlative meanings.

2.41 “Pritzker Family” shall mean all of the lineal descendants of Nicholas J.
Pritzker (deceased) and all of their respective spouses and former spouses and
children.

2.42 “Restricted Stock” shall mean Common Stock awarded under Article 7 that is
subject to certain restrictions and may be subject to risk of forfeiture or
repurchase.

2.43 “Restricted Stock Unit” shall mean the right to receive Common Stock
awarded under Section 8.5.

2.44 “Securities Act” shall mean the Securities Act of 1933, as amended.

2.45 “Share Limit” shall have the meaning provided in Section 3.1(a) hereof.

2.46 “Share Value” shall mean, as of any given date, the fair market value of a
share of Common Stock determined as follows:

(a) If the Common Stock is (i) listed on any established securities exchange
(such as the New York Stock Exchange, the NASDAQ Capital Market, the NASDAQ
Global Market and the NASDAQ Global Select Market), (ii) listed on any national
market system or (iii) quoted or traded on any automated quotation system, the
Share Value shall be the closing sales price for a share of Common Stock as
quoted on such exchange or system for such date or, if there is no closing sales
price for a share of Common Stock on the date in question, the closing sales
price for a share of Common Stock on the last preceding date for which such
quotation exists, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

(b) If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, the Share Value shall be the
mean of the high bid and low asked prices for such date or, if there are no high
bid and low asked prices for a share of Common Stock on such date, the high bid
and low asked prices for a share of Common Stock on the last preceding date for
which such information exists, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable; or



--------------------------------------------------------------------------------

(c) If the Common Stock is neither listed on an established stock exchange or a
national market system nor regularly quoted by a recognized securities dealer,
the Share Value shall be the determined by the Administrator in its discretion
based upon either:

(i) an appraisal as of the most recent Valuation Date. Such appraisal is
intended to reflect a reasonable valuation of the Company as contemplated by
Treasury Regulation §1.409A-1(b)(5)(iv)(B)(2)(i), or any successor thereto. As
such, the appraisal shall be made by a qualified independent firm designated by
the Administrator, which firm is of a national reputation and has relevant
experience in performing such valuations. The appraisal firm shall use valuation
principles and methods substantially similar to those used in the appraisals
historically performed for the Company in 2007, including, but not limited to,
those related to enterprise value and the absence of any discount for lack of
marketability or minority interest, or of any premium for control; or

(ii) the price paid for each share of Common Stock in a transaction between a
willing buyer and a willing seller, neither under compulsion to buy or sell;
provided, however, that transactions between the Company and any Family Business
Unit or member of the Pritzker Family shall not be considered for this purpose.

2.47 “Stock Appreciation Right” shall mean a right granted pursuant to Article 9
to receive a payment equal to the excess of the Exercise Date Value of a
specified number of shares of Common Stock on the date the Stock Appreciation
Right is exercised over an exercise price set forth in the applicable Award
Agreement.

2.48 “Stock Payment” shall mean (a) a payment in the form of shares of Common
Stock, or (b) an option or other right to purchase shares of Common Stock, as
part of a bonus, deferred compensation or other arrangement, awarded under
Section 8.3.

2.49 “Subsidiary” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing more than fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.

2.50 “Substitute Award” shall mean an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.

2.51 “Termination of Service” shall mean,

(a) As to a Consultant, the time when the engagement of a Participant as a
Consultant to the Company or a Subsidiary is terminated for any reason, with or
without cause, including, without limitation, by resignation, discharge, death
or retirement, but excluding a termination where there is a simultaneous
commencement of employment with the Company or any Subsidiary.

(b) As to a Non-Employee Director, the time when a Participant who is a
Non-Employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
retirement, but excluding: (i) a termination where there is simultaneous
employment by the Company (or a Subsidiary) of such person and (ii) a
termination which is followed immediately by such Participant becoming a
Consultant.



--------------------------------------------------------------------------------

(c) As to an Employee, the time when the employee-employer relationship between
a Participant and the Company or any Subsidiary is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding: (i) a termination where there is an
immediate reemployment or continuing employment of a Participant by the Company
or any Subsidiary, (ii) a termination which is followed immediately by such
Participant becoming a Consultant, (iii) a termination where the former employee
continues as a Non-Employee Director, and (iv) at the discretion of the
Administrator, a termination which results in a temporary severance of the
employee-employer relationship.

(d) The Administrator, in its discretion, shall determine the effect of all
matters and questions relating to Termination of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause. and all questions of whether particular leaves of absence
constitute Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless the Administrator otherwise provides in the
terms of the Award Agreement or otherwise, a leave of absence, change in status
from an employee to an independent contractor or Non-Employee Director or other
change in the employee-employer relationship shall constitute a Termination of
Service if, and to the extent that such leave of absence, change in status or
other change interrupts employment for the purposes of Section 422(a)(2) of the
Code and the then applicable regulations and revenue rulings under said Section.
For purposes of the Plan, a Participant’s employee-employer relationship or
consultancy relations shall be deemed to be terminated in the event that the
Subsidiary employing or contracting with such Participant ceases to remain a
Subsidiary following any merger, sale of stock or other corporate transaction or
event (including, without limitation, a spin-off).

2.52 “Valuation Date” shall mean the immediately preceding December 31 or a date
after such December 31 as the Administrator shall declare to be a Valuation Date
in order to update the Share Value to reflect events subsequent to such
December 31 that may materially affect the Share Value.

2.53 “Voting Stock” shall mean, with respect to the Company, each class of
securities the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of the Company, even though the right so to vote has been suspended
by the happening of such a contingency.



--------------------------------------------------------------------------------

ARTICLE 3.

SHARES SUBJECT TO THE PLAN

3.1 Number of Shares.

(a) Subject to Section 12.2 and Sections 3.1(b) and (c), the aggregate number of
Fungible Units which may be subject to Awards granted under the Plan following
the Effective Date shall equal 22,375,000 (the “Fungible Unit Limit”). For
purposes of Awards granted hereunder after the Effective Date, (x) non-Full
Value Awards shall count against the Fungible Unit Limit as one Fungible Units
for every one (1) share of Common Stock subject to such non-Full Value Award,
and (y) Full Value Awards shall count against the Fungible Unit Limit as two
Fungible Units for every one (1) share of Common Stock subject to such Full
Value Award, meaning that a maximum of 11,187,500 shares of Common Stock may be
issued pursuant to Awards under the Plan following the Effective Date if all
such Awards granted under the Plan are granted as Full Value Awards and a
maximum of 22,375,000 shares of Common Stock may be issued pursuant to Awards
under the Plan following the Effective Date if all such Awards granted under the
Plan are granted as non-Full Value Awards (the number of shares of Common Stock
that may be issued pursuant to Awards under the Plan at any given time based on
the Fungible Unit weighting mechanisms described in Sections 3.1(a)(i)-(ii)
below for different Award types, the “Share Limit”). The maximum aggregate
number of shares of Common Stock that may be issued under the Plan following the
Effective Date pursuant to the exercise of Incentive Stock Options shall not
exceed 22,375,000 shares (or such lesser number as may be available under the
Share Limit).

(b) To the extent that an Award terminates, expires, is settled in cash or
lapses for any reason without the delivery of shares to the Participant, then
any shares of Common Stock subject to such Award shall again be available for
the grant of an Award pursuant to the Plan and shall be added back to the
Fungible Unit Limit in the same manner as such Award was (or would have been if
granted after the Effective Date) debited from the Fungible Unit Limit upon
grant (and, correspondingly, to the Share Limit). Any shares of Common Stock
tendered or withheld to satisfy the grant or exercise price or tax withholding
obligation pursuant to any Award shall count against the shares available for
grants of Awards pursuant to the Plan, and these shares may not be reissued
under the Plan. Any shares of Common Stock repurchased by the Company at the
same price paid by the Participant so that such shares are returned to the
Company will again be available for Awards. The payment of Dividend Equivalents
in cash in conjunction with any outstanding Awards shall not be counted against
the shares available for issuance under the Plan. Notwithstanding the provisions
of this Section 3.1(b), no shares of Common Stock may again be optioned, granted
or awarded if such action would cause an Incentive Stock Option to fail to
qualify as an incentive stock option under Section 422 of the Code.

(c) Substitute Awards shall not reduce the shares of Common Stock authorized for
grant under the Plan, except as may be required by reason of Section 422 of the
Code. Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by its stockholders and not adopted
in contemplation of such acquisition or combination, the shares available for
grant pursuant to the terms of such pre-existing plan (as adjusted, to the
extent appropriate, using the exchange ratio or other adjustment or valuation
ratio or formula used in such acquisition or combination to determine the
consideration payable to the holders of common stock of the entities party to
such acquisition or combination) may be used for Awards under the Plan and shall
not reduce the shares of Common Stock authorized for grant under the Plan;
provided, that Awards using such available shares of Common Stock shall not be
made after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not employed by or providing services to the Company or
its Subsidiaries immediately prior to such acquisition or combination.



--------------------------------------------------------------------------------

3.2 Stock Distributed. Any Common Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Common Stock or
treasury Common Stock.

3.3 Limitation on Number of Shares Subject to Awards. Notwithstanding any
provision in the Plan to the contrary, and subject to Section 12.2:

(a) the maximum aggregate number of shares of Common Stock with respect to one
or more Awards that may be granted to any one Employee during any calendar year
shall be 1,000,000;

(b) the maximum aggregate amount of cash that may be paid in cash to any one
Employee under the terms of the Plan during any calendar year with respect to
one or more Awards payable in cash shall be $5,000,000; and

(c) the maximum value of Awards (as determined by the Administrator) that may be
granted to any Non-Employee Director during any one calendar year shall not
exceed $750,000 (based on the sum of (i) the amount of any cash based Award and
(ii) the grant date fair value determined as of the grant date in accordance
with Financial Accounting Standards Board Accounting Standards Codification
Topic 718, or any successor thereto for any share based Awards).

ARTICLE 4.

GRANTING OF AWARDS

4.1 Participation. The Administrator may, from time to time, select from among
all Eligible Individuals those to whom an Award shall be granted and shall
determine the nature and amount of each Award, consistent with the requirements
of the Plan. Although Awards may not be granted each year to Eligible
Individuals, once an Eligible Individual has been granted an Award they will be
considered a Participant and a participant in this Plan until all Awards held by
such Eligible Individual are exercised, paid out, or otherwise terminated.
Except as provided in Section 4.6 regarding the grant of Awards pursuant to the
Non-Employee Director Compensation Program, no Eligible Individual shall have
any right to be granted an Award pursuant to the Plan.

4.2 Award Agreement. Each Award shall be evidenced by an Award Agreement. Award
Agreements evidencing Incentive Stock Options shall contain such terms and
conditions as may be necessary to meet the applicable provisions of Section 422
of the Code.

4.3 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including, without limitation, any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
the Plan and Awards granted or awarded hereunder shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.



--------------------------------------------------------------------------------

4.4 At-Will Employment. Nothing in the Plan or in any Award Agreement hereunder
shall confer upon any Participant any right to continue in the employ of, or as
a Director or Consultant for, the Company or any Subsidiary, or shall interfere
with or restrict in any way the rights of the Company and any Subsidiary, which
rights are hereby expressly reserved, to discharge any Participant at any time
for any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Participant and the
Company or any Subsidiary.

4.5 Foreign Participants. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have Employees, Non-Employee Directors
or Consultants, or in order to comply with the requirements of any foreign stock
exchange, the Administrator, in its discretion, shall have the power and
authority to: (a) determine which Subsidiaries shall be covered by the Plan;
(b) determine which Eligible Individuals outside the United States are eligible
to participate in the Plan; (c) modify the terms and conditions of any Award
granted to Eligible Individuals outside the United States to comply with
applicable foreign laws or listing requirements of any such foreign stock
exchange; (d) establish subplans and modify exercise procedures and other terms
and procedures, to the extent such actions may be necessary or advisable (any
such subplans and/or modifications shall be attached to the Plan as appendices);
provided, however, that no such subplans and/or modifications shall increase the
share limitations contained in Section 3.1 (including the Fungible Unit Limit)
or the Award Limit; and (e) take any action, before or after an Award is made,
that it deems advisable to obtain approval or comply with any necessary local
governmental regulatory exemptions or approvals or listing requirements of any
such foreign stock exchange. Notwithstanding the foregoing, the Administrator
may not take any actions hereunder, and no Awards shall be granted, that would
violate the Code, the Exchange Act, the Securities Act or any other securities
law or governing statute or any other applicable law.

4.6 Non-Employee Director Awards. The Committee, in its sole discretion, may
provide that Awards granted to Non-Employee Directors shall be granted pursuant
to a written nondiscretionary formula established by the Committee (the
“Non-Employee Director Compensation Program”), subject to the limitations of the
Plan. The Non-Employee Director Compensation Program shall set forth the type of
Award(s) to be granted to Non-Employee Directors, the number of shares of Common
Stock to be subject to Non-Employee Director Awards, the conditions on which
such Awards shall be granted, become exercisable and/or payable and expire, and
such other terms and conditions as the Committee shall determine in its sole
discretion. The Non-Employee Director Compensation Program may be modified by
the Committee from time to time in its sole discretion.

ARTICLE 5.

GRANTING OF OPTIONS

5.1 Granting of Options to Eligible Individuals. The Administrator is authorized
to grant Options to Eligible Individuals from time to time, in its discretion,
on such terms and conditions as it may determine consistent with the Plan.



--------------------------------------------------------------------------------

5.2 Qualification of Incentive Stock Options. No Incentive Stock Option shall be
granted to any person who is not an Employee. No person who qualifies as a
Greater Than 10% Stockholder may be granted an Incentive Stock Option unless
such Incentive Stock Option conforms to the applicable provisions of Section 422
of the Code. Any Incentive Stock Option granted under the Plan may be modified
by the Administrator, with the consent of the Participant, to disqualify such
Option from treatment as an “incentive stock option” under Section 422 of the
Code. To the extent that the aggregate fair market value of stock with respect
to which “incentive stock options” (within the meaning of Section 422 of the
Code, but without regard to Section 422(d) of the Code) are exercisable for the
first time by a Participant during any calendar year under the Plan, and all
other plans of the Company and any Subsidiary or parent corporation thereof (as
defined in Section 424(e) of the Code), exceeds $100,000, the Options shall be
treated as Non-Qualified Stock Options to the extent required by Section 422 of
the Code. The rule set forth in the preceding sentence shall be applied by
taking Options and other “incentive stock options” into account in the order in
which they were granted and the fair market value of the Common Stock shall be
determined as of the time the respective Options were granted.

5.3 Option Exercise Price. Subject to Section 10.6, the exercise price per share
of Common Stock subject to each Option shall be set by the Administrator, but
shall not be less than 100% of the Share Value on the date the Option is granted
(or, as to Incentive Stock Options, on the date the Option is modified, extended
or renewed for purposes of Section 424(h) of the Code). In addition, in the case
of Incentive Stock Options granted to a Greater Than 10% Stockholder, such price
shall not be less than 110% of the Share Value on the date the Option is granted
(or the date the Option is modified, extended or renewed for purposes of
Section 424(h) of the Code).

5.4 Option Term. The term of each Option shall be set by the Administrator in
its discretion; provided, however, that the term shall not be more than ten
(10) years from the date the Option is granted, or five (5) years from the date
an Incentive Stock Option is granted to a Greater Than 10% Stockholder. The
Administrator shall determine the time period, including, without limitation,
the time period following a Termination of Service, during which the Participant
has the right to exercise the vested Options, which time period may not extend
beyond the term of the Option term. Except as limited by requirements of
Section 409A of the Code or Section 422 of the Code and regulations and rulings
thereunder, the Administrator may extend the term of any outstanding Option, and
may extend the time period during which vested Options may be exercised, in
connection with any Termination of Service of the Participant, and may amend any
other term or condition of such Option relating to such a Termination of
Service.

5.5 Option Vesting.

(a) The period during which the right to exercise, in whole or in part, an
Option vests in the Participant shall be set by the Administrator and the
Administrator may determine that an Option may not be exercised in whole or in
part for a specified period after it is granted. Such vesting may be based on
service with the Company or any Subsidiary, or any other criteria selected by
the Administrator. At any time after grant of an Option, the Administrator may,
in its discretion and subject to whatever terms and conditions it selects,
accelerate the period during which an Option vests.



--------------------------------------------------------------------------------

(b) No portion of an Option which is unexercisable at Termination of Service
shall thereafter become exercisable, except as may be otherwise provided by the
Administrator either in the Award Agreement or by action of the Administrator
following the grant of the Option.

5.6 Substitute Awards. Notwithstanding the foregoing provisions of this Article
5 to the contrary, in the case of an Option that is a Substitute Award, the
price per share of the shares subject to such Option may be less than the Share
Value per share on the date of grant, provided, that the excess of: (a) the
aggregate Share Value (as of the date such Substitute Award is granted) of the
shares subject to the Substitute Award, over (b) the aggregate exercise price
thereof does not exceed the excess of: (x) the aggregate fair market value (as
of the time immediately preceding the transaction giving rise to the Substitute
Award, such fair market value to be determined by the Administrator) of the
shares of the predecessor entity that were subject to the grant assumed or
substituted for by the Company, over (y) the aggregate exercise price of such
shares.

5.7 Substitution of Stock Appreciation Rights. The Administrator may provide in
the Award Agreement evidencing the grant of an Option that the Administrator, in
its discretion, shall have the right to substitute a Stock Appreciation Right
for such Option at any time prior to or upon exercise of such Option; provided,
that such Stock Appreciation Right shall be exercisable with respect to the same
number of shares of Common Stock for which such substituted Option would have
been exercisable.

ARTICLE 6.

EXERCISE OF OPTIONS

6.1 Partial Exercise. An exercisable Option may be exercised in whole or in
part. However, an Option shall not be exercisable with respect to fractional
shares and the Administrator may require that, by the terms of the Option, a
partial exercise be with respect to a minimum number of shares.

6.2 Manner of Exercise. All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company, or such other person or entity or in such manner as designated by the
Administrator, or his, her or its office, as applicable:

(a) A written notice complying with the applicable rules established by the
Administrator stating that the Option, or a portion thereof, is exercised. The
notice shall be signed by the Participant or other person then entitled to
exercise the Option or such portion of the Option;

(b) Such representations and documents as the Administrator, in its discretion,
deems necessary or advisable to effect compliance with all applicable provisions
of the Securities Act and any other federal, state or foreign securities laws or
regulations. The Administrator may, in its discretion, also take whatever
additional actions it deems appropriate to effect such compliance including,
without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars;



--------------------------------------------------------------------------------

(c) In the event that the Option shall be exercised pursuant to Section 10.3 by
any person or persons other than the Participant, appropriate proof of the right
of such person or persons to exercise the Option; and

(d) Full payment of the exercise price and applicable withholding taxes to the
Company for the shares with respect to which the Option, or portion thereof, is
exercised, in a manner permitted by Sections 10.1 and 10.2.

6.3 Notification Regarding Disposition. The Participant shall give the Company
prompt notice of any disposition of shares of Common Stock acquired by exercise
of an Incentive Stock Option which occurs within (a) two years from the date of
granting (including, without limitation, the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code) such Option to
such Participant, or (b) one year after the transfer of such shares to such
Participant.

ARTICLE 7.

AWARD OF RESTRICTED STOCK

7.1 Award of Restricted Stock.

(a) The Administrator is authorized to grant Restricted Stock to Eligible
Individuals. The Administrator shall determine the terms and conditions,
including, without limitation, the restrictions applicable to each award of
Restricted Stock, consistent with the Plan, and may impose such conditions on
the issuance of such Restricted Stock as it deems appropriate.

(b) The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that such purchase price shall
be no less than the par value of the Common Stock to be purchased, unless
otherwise permitted by applicable state law. In all cases, legal consideration
shall be required for each issuance of Restricted Stock.

7.2 Rights as Stockholders. Subject to Section 7.4, and further subject to the
restrictions in the relevant Award Agreement, upon issuance of Restricted Stock,
the Participant shall have, unless otherwise provided by and in the discretion
of the Administrator, all the rights of a stockholder with respect to said
shares, including the right to receive dividends and other distributions paid or
made with respect to the shares of Common Stock subject to the Award; provided,
however, that, (i) dividends and other distributions that occur while a share of
Restricted Stock remains outstanding and unvested (if any) shall only be paid to
the Participant in respect of such Restricted Stock if the underlying share of
Restricted Stock vests, and shall be paid promptly upon such vesting (and in any
event within sixty (60) days thereafter), and (ii) in the discretion of the
Administrator, any extraordinary distributions with respect to the Common Stock
shall be subject to the restrictions set forth in Section 7.3.

7.3 Restrictions. All shares of Restricted Stock (including, without limitation,
any shares received by Participants with respect to shares of Restricted Stock
as a result of stock dividends, stock splits or any other form of
recapitalization) shall, in the terms of each individual Award Agreement, be
subject to such restrictions and vesting requirements as the Administrator shall
provide. Such restrictions may include, without limitation, restrictions
concerning voting



--------------------------------------------------------------------------------

rights and transferability and such restrictions may lapse separately or in
combination at such times and pursuant to such circumstances or based on such
criteria as selected by the Administrator, including, without limitation,
criteria based on the Participant’s duration of employment, directorship or
consultancy with the Company, Company performance, individual performance or
other criteria selected by the Administrator. By action taken after the
Restricted Stock is issued, the Administrator may, on such terms and conditions
as it may determine to be appropriate, accelerate the vesting of such Restricted
Stock by removing any or all of the restrictions imposed by the terms of the
Award Agreement. Restricted Stock may not be sold or encumbered until all
restrictions are terminated or expire.

7.4 Repurchase or Forfeiture of Restricted Stock. If no price was paid by the
Participant for the Restricted Stock, upon a Termination of Service the
Participant’s rights in unvested Restricted Stock then subject to restrictions
shall lapse, and such Restricted Stock shall be surrendered to the Company
without consideration. If a price was paid by the Participant for the Restricted
Stock, upon a Termination of Service, the Company shall have the right to
repurchase from the Participant the unvested Restricted Stock then subject to
restrictions at a cash price per share equal to the price paid by the
Participant for such Restricted Stock or such other amount as may be specified
in the Award Agreement. The Administrator in its discretion may provide that in
the event of certain events, including, without limitation, a Change in Control,
the Participant’s death, retirement or disability or any other specified
Termination of Service or any other event, the Participant’s rights in unvested
Restricted Stock shall not lapse, such Restricted Stock shall vest and, if
applicable, the Company shall not have a right of repurchase.

7.5 Evidence of Issuance of Restricted Stock. Restricted Stock granted pursuant
to the Plan may be evidenced in such manner as the Administrator shall
determine, including electronically. Any certificates issued, or book entries
evidencing shares of Restricted Stock must include an appropriate legend
referring to the terms, conditions, and restrictions applicable to such
Restricted Stock, and the Company may, in its discretion, retain physical
possession of any stock certificate until such time as all applicable
restrictions lapse.

7.6 Section 83(b) Election. If a Participant makes an election under
Section 83(b) of the Code to be taxed with respect to the Restricted Stock as of
the date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant shall be required to deliver a copy of such election to
the Company promptly after filing such election with the Internal Revenue
Service.

ARTICLE 8.

AWARD OF PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, DEFERRED

STOCK, STOCK PAYMENTS, RESTRICTED STOCK UNITS

8.1 Performance Awards.

(a) The Administrator is authorized to grant Performance Awards to any Eligible
Individual. The value of Performance Awards may be linked to any one or more of
the Performance Criteria or other specific criteria determined by the
Administrator, in each case on a specified date or dates or over any period or
periods and in such amounts as may be determined by the Administrator.
Performance Awards may be paid in cash, shares of Common Stock, or both, as
determined by the Administrator.



--------------------------------------------------------------------------------

(b) Without limiting Section 8.1(a), the Administrator may grant Performance
Awards to any Eligible Individual in the form of a cash bonus payable upon the
attainment of objective Performance Goals, or such other criteria, whether or
not objective, which are established by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator. Any such bonuses paid to a Participant shall be based upon
objectively determinable bonus formulas established in accordance with the
provisions of Article 13.

8.2 Dividend Equivalents. Dividend Equivalents may be granted by the
Administrator based on dividends declared on the Common Stock, to be credited as
of dividend payment dates during the period between the date an Award is granted
to a Participant and the date such Award vests, is exercised, is distributed or
expires, as determined by the Administrator. Such Dividend Equivalents shall be
converted to cash or additional shares of Common Stock by such formula and at
such time and subject to such limitations as may be determined by the
Administrator; provided, however, that payments in respect of Dividend
Equivalents issued with respect to another Award that remains outstanding and
unvested (if any) shall only be paid to the Participant if and to the extent
that the underlying Award vests, and shall be paid promptly upon such vesting
(and in any event within sixty (60) days thereafter).

8.3 Stock Payments. Stock Payments may be granted by the Administrator to
Eligible Individuals. The number or value of shares of any Stock Payment shall
be determined by the Administrator and may be based upon any criteria selected
by the Administrator, including, without limitation, service to the Company or
any Subsidiary. Stock Payments may, but are not required to be made in lieu of
base salary, bonus, fees or other cash compensation otherwise payable to such
Eligible Individual.

8.4 Deferred Stock. Deferred Stock awards may be granted by the Administrator to
Eligible Individuals. The number of shares of Deferred Stock shall be determined
by the Administrator and may be based on such criteria, including, without
limitation, service to the Company or any Subsidiary, as the Administrator
selects, in each case on a specified date or dates or over any period or periods
determined by the Administrator. Common Stock underlying a Deferred Stock award
will not be issued until the Deferred Stock award has vested, pursuant to a
vesting schedule or other conditions or criteria set by the Administrator.
Unless otherwise provided by the Administrator, a Participant holding Deferred
Stock shall have no rights as a Company stockholder with respect to such
Deferred Stock until such time as the Award has vested and the Common Stock
underlying the Award has been issued to the Participant.

8.5 Restricted Stock Units. The Administrator is authorized to make grants of
Restricted Stock Units to Eligible Individuals, on such terms and conditions as
determined by the Administrator. The Administrator shall specify the date or
dates on which the Restricted Stock Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate, including, without limitation, service to the Company or any
Subsidiary, in each case on a specified date or dates or over any period or
periods, as the Administrator determines. The Administrator shall specify, or
permit the Participant to elect, the conditions and



--------------------------------------------------------------------------------

dates upon which the shares of Common Stock underlying the Restricted Stock
Units which shall be issued, which dates shall not be earlier than the date as
of which the Restricted Stock Units vest and become nonforfeitable and which
conditions and dates shall be subject to compliance with Section 409A of the
Code. On the distribution dates, the Company shall issue to the Participant one
unrestricted, fully transferable share of Common Stock for each vested and
nonforfeitable Restricted Stock Unit.

8.6 Term. The term of a Performance Award, Dividend Equivalent award, Deferred
Stock award, Stock Payment award and/or Restricted Stock Unit award shall be set
by the Administrator in its discretion.

8.7 Exercise or Purchase Price. The Administrator may establish the exercise or
purchase price of a Performance Award, shares of Deferred Stock, shares
distributed as a Stock Payment award or shares distributed pursuant to a
Restricted Stock Unit award; provided, however, that value of the consideration
shall not be less than the par value of a share of Common Stock, unless
otherwise permitted by applicable state law.

8.8 Exercise upon Termination of Service. A Performance Award, Dividend
Equivalent award, Deferred Stock award, Stock Payment award and/or Restricted
Stock Unit award is exercisable or distributable only while the Participant is
an Employee, Director or Consultant, as applicable. The Administrator, however,
in its discretion may provide that the Performance Award, Dividend Equivalent
award, Deferred Stock award, Stock Payment award and/or Restricted Stock Unit
award may be exercised or distributed subsequent to a Termination of Service in
certain events, including, without limitation, a Change in Control, the
Participant’s death, retirement or disability or any other specified Termination
of Service.

ARTICLE 9.

AWARD OF STOCK APPRECIATION RIGHTS

9.1 Granting of Stock Appreciation Rights to Eligible Individuals.

(a) The Administrator is authorized to grant Stock Appreciation Rights to
Eligible Individuals from time to time, in its discretion, on such terms and
conditions as it may determine consistent with the Plan.

(b) A Stock Appreciation Right shall entitle the Participant (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by subtracting the exercise price per share of the Stock
Appreciation Right from the Exercise Date Value on the date of exercise of the
Stock Appreciation Right and then multiplying the difference by the number of
shares of Common Stock with respect to which the Stock Appreciation Right shall
have been exercised, subject to any limitations the Administrator may impose.

9.2 Exercise Price. Subject to Section 10.6, the exercise price per share of
Common Stock subject to each Stock Appreciation Right shall be set by the
Administrator, but shall not be less than 100% of the Share Value on the date
the Stock Appreciation Right is granted.



--------------------------------------------------------------------------------

9.3 Stock Appreciation Right Vesting.

(a) The period during which the right to exercise, in whole or in part, a Stock
Appreciation Right vests in the Participant shall be set by the Administrator
and the Administrator may determine that a Stock Appreciation Right may not be
exercised in whole or in part for a specified period after it is granted. Such
vesting may be based on service with the Company or any Subsidiary, or any other
criteria selected by the Administrator. At any time after grant of a Stock
Appreciation Right, the Administrator may, in its discretion and subject to
whatever terms and conditions it selects, accelerate the period during which an
Stock Appreciation Right vests.

(b) No portion of a Stock Appreciation Right which is unexercisable at
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided by the Administrator either in the Award Agreement or by
action of the Administrator following the grant of the Stock Appreciation Right.

9.4 Manner of Exercise. All or a portion of an exercisable Stock Appreciation
Right shall be deemed exercised upon delivery of all of the following to the
Secretary of the Company, or such other person or entity or in such manner as
designated by the Administrator, or his, her or its office, as applicable:

(a) A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Stock Appreciation Right, or a
portion thereof, is exercised. The notice shall be signed or otherwise
acknowledged electronically by the Participant or other person then entitled to
exercise the Stock Appreciation Right or such portion of the Stock Appreciation
Right;

(b) Such representations and documents as the Administrator, in its discretion,
deems necessary or advisable to effect compliance with all applicable provisions
of the Securities Act and any other federal, state or foreign securities laws or
regulations. The Administrator may, in its discretion, also take whatever
additional actions it deems appropriate to effect such compliance; and

(c) In the event that the Stock Appreciation Right shall be exercised pursuant
to Section 10.3 by any person or persons other than the Participant, appropriate
proof of the right of such person or persons to exercise the Stock Appreciation
Right.

9.5 Payment. Payment of the amounts determined under Section 9.1(b) above shall
be made in Common Stock (based on its Exercise Date Value as of the date the
Stock Appreciation Right is exercised) unless due to the occurrence of unusual
events, the Administrator shall determine that such payment shall be made in
cash. If shares of Common Stock are deliverable upon exercise of the Stock
Appreciation Right, then any fractional shares shall be paid in cash.



--------------------------------------------------------------------------------

ARTICLE 10.

ADDITIONAL TERMS OF AWARDS

10.1 Payment. The Administrator shall determine the methods by which payments by
any Participant with respect to any Awards granted under the Plan shall be made,
including, without limitation: (a) cash or check, (b) shares of Common Stock
(including, without limitation, in the case of payment of the exercise price of
an Award, shares of Common Stock issuable pursuant to the exercise of the Award)
or shares of Common Stock held for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences, in each case,
having a Share Value (or Exercise Date Value in the case of Stock Appreciation
Rights) on the date of delivery equal to the aggregate payments required,
(c) delivery of a notice that the Participant has placed a market sell order
with a broker with respect to shares of Common Stock then issuable upon exercise
or vesting of an Award, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate payments required, provided, that payment of such
proceeds is then made to the Company upon settlement of such sale, or (d) other
property acceptable to the Administrator. The Administrator shall also determine
the methods by which shares of Common Stock shall be delivered or deemed to be
delivered to Participants. Notwithstanding any other provision of the Plan to
the contrary, no Participant who is a Director or an “executive officer” of the
Company within the meaning of Section 13(k) of the Exchange Act shall be
permitted to make payment with respect to any Awards granted under the Plan, or
continue any extension of credit with respect to such payment with a loan from
the Company or a loan arranged by the Company in violation of Section 13(k) of
the Exchange Act.

10.2 Tax Withholding. The Company or any Subsidiary shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local and foreign taxes
(including, without limitation, the Participant’s employment, social welfare or
other tax obligations) required by law to be withheld with respect to any
taxable event concerning a Participant arising as a result of the Plan. The
Administrator may in its discretion and in satisfaction of the foregoing
requirement allow a Participant to elect to have the Company withhold or sell
shares of Common Stock otherwise issuable under an Award (or allow the surrender
of shares of Common Stock). The number of shares of Common Stock which may be so
withheld or surrendered shall be limited to the number of shares which have a
Share Value (or Exercise Date Value in the case of Stock Appreciation Rights) on
the date of withholding or repurchase equal to the aggregate amount of such
liabilities based on the maximum statutory withholding rates in the applicable
jurisdictions for federal, state, local and foreign income tax and payroll tax
purposes that are applicable to such supplemental taxable income. The
Administrator shall determine the fair market value of the Common Stock,
consistent with applicable provisions of the Code, for tax withholding
obligations due in connection with a broker-assisted cashless Option or Stock
Appreciation Right exercise involving the sale of shares of Common Stock to pay
the Option exercise price or any tax withholding obligation.

10.3 Transferability of Awards.

(a) Except as otherwise provided in Section 10.3(b) or other agreements entered
into between the Company and any Participant:

(i) No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution or, subject to
the consent of the Administrator, pursuant to a DRO, unless and until such Award
has been exercised, or the shares underlying such Award have been issued, and
all restrictions applicable to such shares have lapsed;



--------------------------------------------------------------------------------

(ii) No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Participant or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including, without limitation, bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect, except to the extent that such
disposition is permitted by the preceding sentence; and

(iii) During the lifetime of the Participant, only the Participant may exercise
an Award (or any portion thereof) granted to him under the Plan, unless it has
been disposed of pursuant to a DRO; after the death of the Participant, any
exercisable portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Award Agreement, be exercised by
his personal representative or by any person empowered to do so under the
deceased Participant’s will or under the then applicable laws of descent and
distribution.

(b) Notwithstanding Section 10.3(a), the Administrator, in its discretion, may
determine to permit a Participant to transfer an Award other than an Incentive
Stock Option to any one or more Permitted Transferees (as defined below),
subject to the following terms and conditions: (i) an Award transferred to a
Permitted Transferee shall not be assignable or transferable by the Permitted
Transferee other than by will or the laws of descent and distribution; (ii) any
Award which is transferred to a Permitted Transferee shall continue to be
subject to all the terms and conditions of the Award as applicable to the
original Participant (other than the ability to further transfer the Award); and
(iii) the Participant and the Permitted Transferee shall execute any and all
documents requested by the Administrator, including, without limitation,
documents to (A) confirm the status of the transferee as a Permitted Transferee,
(B) satisfy any requirements for an exemption for the transfer under applicable
federal, state and foreign securities laws and (C) evidence the transfer. For
purposes of this Section 10.3(b), “Permitted Transferee” shall mean, with
respect to a Participant, any “family member” of the Participant, as defined
under the instructions to use of the Form S-8 Registration Statement under the
Securities Act, or any other transferee specifically approved by the
Administrator after taking into account any state, federal, local or foreign tax
and securities laws applicable to transferable Awards.

(c) Notwithstanding Section 10.3(a), a Participant may, in the manner determined
by the Administrator, designate a beneficiary to exercise the rights of the
Participant and to receive any distribution with respect to any Award upon the
Participant’s death. A beneficiary, legal guardian, legal representative, or
other person claiming any rights pursuant to the Plan is subject to all terms
and conditions of the Plan and any Award Agreement applicable to the
Participant, except to the extent the Plan and Award Agreement otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Administrator. If the Participant is married and resides in a community
property state, a designation of a person other than the Participant’s spouse as
his or her beneficiary with respect to more than 50% of the Participant’s
interest in the Award shall not be effective without the prior written consent
of the Participant’s spouse. If no beneficiary has been designated or survives
the Participant, payment shall be made to the person entitled thereto pursuant
to the Participant’s will or the laws of descent and distribution. Subject to
the foregoing, a beneficiary designation may be changed or revoked by a
Participant at any time provided the change or revocation is filed with the
Administrator.



--------------------------------------------------------------------------------

10.4 Conditions to Issuance of Shares.

(a) Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing shares of Common Stock pursuant to the exercise of any Award, unless
and until the Board has determined, with advice of counsel, that the issuance of
such shares is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Common Stock are listed or traded, and the shares of Common
Stock are covered by an effective registration statement or applicable exemption
from registration. In addition to the terms and conditions provided herein, the
Board may require that a Participant make such reasonable covenants, agreements,
and representations as the Board, in its discretion, deems advisable in order to
comply with any such laws, regulations, or requirements.

(b) All Common Stock certificates delivered pursuant to the Plan and all shares
issued pursuant to book entry procedures are subject to any stop-transfer orders
and other restrictions as the Administrator deems necessary or advisable to
comply with federal, state, or foreign securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Common Stock is listed, quoted, or traded. The
Administrator may place legends on any Common Stock certificate or book entry to
reference restrictions applicable to the Common Stock.

(c) The Administrator shall have the right to require any Participant to comply
with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including, without limitation, a
window-period limitation, as may be imposed in the discretion of the
Administrator.

(d) The Administrator may impose a holding period and transfer conditions and/or
restrictions on any shares of Common Stock received under an Award pursuant to
the Plan as it may deem advisable, including, without limitation, but not
limited to requiring the Participant to enter into a stockholders or other
agreement relating to such matters.

(e) No fractional shares of Common Stock shall be issued and the Administrator
shall determine, in its discretion, whether cash shall be given in lieu of
fractional shares or whether such fractional shares shall be eliminated by
rounding down.

(f) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Administrator or required by any applicable law, rule or regulation, the
Company shall not deliver to any Participant certificates evidencing shares of
Common Stock issued in connection with any Award and instead such shares of
Common Stock shall be recorded in the books of the Company (or, as applicable,
its transfer agent or stock plan administrator).

10.5 Forfeiture and Claw-back Provisions.

(a) Pursuant to its general authority to determine the terms and conditions
applicable to Awards under the Plan, the Administrator shall have the right to
provide, in the terms of Awards made under the Plan, or to require a Participant
to agree by separate written instrument, that: (i)(A) any proceeds, gains or
other economic benefit actually or constructively received by the Participant
upon any receipt or exercise of the Award, or upon the receipt or resale of any



--------------------------------------------------------------------------------

Common Stock underlying the Award, must be paid to the Company, and (B) the
Award shall terminate and any unexercised portion of the Award (whether or not
vested) shall be forfeited, if (ii)(A) a Termination of Service occurs prior to
a specified date, or within a specified time period following receipt or
exercise of the Award, (B) the Participant at any time, or during a specified
time period, engages in any activity in competition with the Company, or which
is inimical, contrary or harmful to the interests of the Company, as further
defined by the Administrator, or (C) the Participant incurs a Termination of
Service for “cause” (as such term is defined in the discretion of the
Administrator, or as set forth in a written agreement relating to such Award
between the Company and the Participant).

(b) All Awards (including any proceeds, gains or other economic benefit actually
or constructively received by the Participant upon any receipt or exercise of
any Award or upon the receipt or resale of any Common Stock underlying the
Award) shall be subject to the provisions of any claw-back policy implemented by
the Company, including, without limitation, the Company’s Compensation Recovery
Policy and any claw-back policy adopted to comply with the requirements of
applicable law, including without limitation the Dodd-Frank Wall Street Reform
and Consumer Protection Act and any rules or regulations promulgated thereunder,
to the extent set forth in such claw-back policy and/or in the applicable Award
Agreement.

10.6 Prohibition on Repricing. Subject to Section 12.2, the Administrator shall
not, without the approval of the stockholders of the Company, (i) authorize the
amendment of any outstanding Option or Stock Appreciation Right to reduce its
price per share, or (ii) cancel any Option or Stock Appreciation Right in
exchange for cash or another Award when the Option or Stock Appreciation Right
price per share exceeds the Share Value of the underlying shares of Common
Stock. Subject to Section 12.2, the Administrator shall have the authority,
without the approval of the stockholders of the Company, to amend any
outstanding Award to increase the price per share or to cancel and replace an
Award with the grant of an Award having a price per share that is greater than
or equal to the price per share of the original Award.

10.7 Applicable Policies. Without limiting the applicability of any other
policy, Awards under the Plan are expressly subject to each the Company’s
Insider Trading Policy and the Company’s Share Ownership Guidelines.

ARTICLE 11.

ADMINISTRATION

11.1 Administrator. The Committee (or another committee or a subcommittee of the
Board assuming the functions of the Committee under the Plan) shall administer
the Plan (except as otherwise permitted herein) and shall consist solely of two
or more Non-Employee Directors appointed by and holding office at the pleasure
of the Board, each to qualify as a “non-employee director” as defined by Rule
16b-3 of the Exchange Act or any successor rule, and as an “independent
director” under the rules of the New York Stock Exchange (or other principal
securities market on which shares of Common Stock are traded; provided, that any
action taken by the Committee shall be valid and effective, whether or not
members of the Committee at the time of such action are later determined not to
have satisfied the requirements for membership set forth in this Section 11.1 or
otherwise provided in any charter of the Committee. Except as may



--------------------------------------------------------------------------------

otherwise be provided in any charter of the Committee, appointment of Committee
members shall be effective upon acceptance of appointment. Committee members may
resign at any time by delivering written notice to the Board. Vacancies in the
Committee may only be filled by the Board. Notwithstanding the foregoing,
(a) the full Board, acting by a majority of its members in office, shall conduct
the general administration of the Plan with respect to Awards granted to
Non-Employee Directors and (b) the Board or Committee may delegate its authority
hereunder to the extent permitted by Section 11.6.

11.2 Duties and Powers of the Administrator. It shall be the duty of the
Administrator to conduct the general administration of the Plan in accordance
with its provisions. The Administrator shall have the power to interpret the
Plan and the Award Agreement, and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith, to
interpret, amend or revoke any such rules and to amend any Award Agreement
provided that the rights or obligations of the holder of the Award that is the
subject of any such Award Agreement are not affected adversely. Any such grant
or award under the Plan need not be the same with respect to each Participant.
Any such interpretations and rules with respect to Incentive Stock Options shall
be consistent with the provisions of Section 422 of the Code. In its discretion,
the Board may at any time and from time to time exercise any and all rights and
duties of the Administrator under the Plan except with respect to matters which
under Rule 16b-3 under the Exchange Act or any successor rule are required to be
determined in the discretion of the Committee.

11.3 Action by the Committee. Unless otherwise established by the Board or in
any charter of the Committee, as long as the Committee is the Administrator, a
majority of the Committee shall constitute a quorum and the acts of a majority
of the members present at any meeting at which a quorum is present, and acts
approved in writing by all members of the Committee in lieu of a meeting, shall
be deemed the acts of the Committee. Each member of the Committee is entitled
to, in good faith, rely or act upon any report or other information furnished to
that member by any officer or other employee of the Company or any Subsidiary,
the Company’s independent certified public accountants, or any executive
compensation consultant or other professional retained by the Company to assist
in the administration of the Plan.

11.4 Authority of Administrator. Subject to any specific designation in the
Plan, the Administrator has the exclusive power, authority and discretion to:

(a) Select and designate Eligible Individuals to receive Awards;

(b) Determine the type or types of Awards to be granted to each Participant;

(c) Determine the number of Awards to be granted and the number of shares of
Common Stock to which an Award will relate;

(d) Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any Performance Criteria, any restrictions or limitations on the
Award, any schedule for vesting, lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers
thereof, any provisions related to non-competition, non-solicitation,
confidentiality, and recapture of gain on an Award, based in each case on such
considerations as the Administrator in its discretion determines;



--------------------------------------------------------------------------------

(e) Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Common Stock, other Awards, or other property, or an Award may be canceled,
forfeited, or surrendered;

(f) Prescribe the form of each Award Agreement, which need not be identical for
each Participant;

(g) Decide all other matters that must be determined in connection with an
Award;

(h) Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

(i) Interpret the terms of, and any matter arising pursuant to, the Plan or any
Award Agreement; and

(j) Make all other decisions and determinations that may be required pursuant to
the Plan or as the Administrator deems necessary or advisable to administer the
Plan.

11.5 Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Administrator with respect to the Plan are final, binding,
and conclusive on all parties.

11.6 Delegation of Authority. To the extent permitted by applicable law, the
Board or Committee may from time to time delegate to a committee of one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards or to take other administrative actions pursuant to this
Article 11; provided, however, that in no event shall an officer of the Company
be delegated the authority to grant awards to, or amend awards held by, the
following individuals: (a) individuals who are subject to Section 16 of the
Exchange Act, or (b) officers of the Company (or Directors) to whom authority to
grant or amend Awards has been delegated hereunder. Any delegation hereunder
shall be subject to the restrictions and limits that the Board or Committee
specifies at the time of such delegation, and the Board may at any time rescind
the authority so delegated or appoint a new delegatee. At all times, the
delegatee appointed under this Section 11.6 shall serve in such capacity at the
pleasure of the Board and the Committee.

ARTICLE 12.

MISCELLANEOUS PROVISIONS

12.1 Amendment, Suspension or Termination of the Plan. Except as otherwise
provided in this Section 12.1, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Administrator. However, without prior approval of the Company’s stockholders
no amendment may, except as provided in Section 12.2,



--------------------------------------------------------------------------------

(i) increase the limits imposed in Section 3.1 on the maximum number of shares
which may be issued under the Plan (including the Fungible Unit Limit), (ii)
increase the Award Limit, or (iii) decrease the exercise price of any
outstanding Option or any Stock Appreciation Right granted under the Plan.
Stockholder approval shall be by a vote of a majority of the votes cast at a
meeting or a majority of the Company’s stockholders if action is taken by
written consent. Except as provided in Section 12.10, no amendment, suspension
or termination of the Plan shall, without the consent of the Participant, impair
any rights or obligations under any Award theretofore granted or awarded, unless
the Award itself otherwise expressly so provides. No Awards may be granted or
awarded during any period of suspension or after termination of the Plan, and in
no event may any Incentive Stock Options be granted under the Plan after the
tenth (10th) anniversary of the Effective Date.

12.2 Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.

(a) In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
shares of the Company’s stock or the share price of the Company’s stock other
than an Equity Restructuring, the Administrator shall make equitable
adjustments, if any, to reflect such change with respect to (i) the aggregate
number and kind of shares that may be issued under the Plan (including, but not
limited to, adjustments of the limitations in Section 3.1 on the maximum number
and kind of shares which may be issued under the Plan (including the Fungible
Unit Limit), and adjustments of the Award Limit); (ii) the number and kind of
shares of Common Stock (or other securities or property) subject to outstanding
Awards; (iii) the terms and conditions of any outstanding Awards (including,
without limitation, any applicable performance targets or criteria with respect
thereto); and (iv) the grant or exercise price per share for any outstanding
Awards under the Plan.

(b) In the event of any transaction or event described in Section 12.2(a) or any
unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate, or of changes in applicable laws, regulations or accounting
principles, the Administrator, in its discretion, and on such terms and
conditions as it deems appropriate, either by the terms of the Award or by
action taken prior to the occurrence of such transaction or event and either
automatically or upon the Participant’s request, is hereby authorized to take
any one or more of the following actions whenever the Administrator determines
that such action is appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan
or with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:

(i) To provide for either (A) termination of any such Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of the transaction
or event described in this Section 12.2 the Administrator determines in good
faith that no amount would have been attained upon the exercise of such Award or
realization of the Participant’s rights, then such Award may be terminated by
the Company without payment) or (B) the replacement of such Award with other
rights or property selected by the Administrator in its discretion having an
aggregate value not exceeding the amount that could have been attained upon the
exercise of such Award or realization of the Participant’s rights had such Award
been currently exercisable or payable or fully vested;



--------------------------------------------------------------------------------

(ii) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

(iii) To make adjustments in the number and type of shares of the Company’s
stock (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Restricted Stock or Deferred Stock and/or in
the terms and conditions of (including, without limitation, the grant or
exercise price), and the criteria included in, outstanding Awards which may be
granted in the future;

(iv) To provide that such Award shall be exercisable or payable or fully vested
with respect to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Award Agreement; and

(v) To provide that the Award cannot vest, be exercised or become payable after
such event.

(c) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 12.2(a) and 12.2(b):

(i) The number and type of securities subject to each outstanding Award and the
exercise price or grant price thereof, if applicable, shall be equitably
adjusted. The adjustments provided under this Section 12.2(c) shall be
nondiscretionary and shall be final and binding on the affected Participant and
the Company.

(ii) The Administrator shall make such equitable adjustments, if any, as the
Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 3.1 on the maximum number and kind of shares which may be
issued under the Plan (including the Fungible Unit Limit) and adjustment of the
Award Limit).

(d) Notwithstanding any other provision of the Plan, except as may otherwise be
provided in an applicable Award Agreement, in the event of a Change in Control,
each outstanding Award shall be assumed or an equivalent Award substituted by
the successor corporation or a parent or subsidiary of the successor
corporation. Except as may otherwise be provided in an applicable Award
Agreement, in the event an Award is assumed or an equivalent Award substituted,
and a Participant has an Effective Termination of Service upon or within twelve
(12) months following the Change in Control, then such Participant shall be
fully vested in such assumed or substituted Award and such assumed or
substituted Award shall be payable or exercisable as provided in the Award
Agreement. For this purpose an “Effective Termination of Service” shall mean
(i) for a Participant who is not a Non-Employee Director, an involuntary
Termination of Service without “Cause” or by the Participant for “Good Reason,”
as each term is defined in and determined pursuant to the terms of the Company’s
Executive Officer Severance and Change in Control Plan, as in effect from time
to time, whether or not such Participant is also a participant in that plan, and
(ii) for Non-Employee Directors, means any Termination of Service.



--------------------------------------------------------------------------------

(e) In a Change in Control if the successor corporation refuses to assume or
substitute for the Award, then the Administrator may cause any or all of such
Awards to become fully exercisable immediately prior to the consummation of such
transaction and all forfeiture restrictions on any or all of such Awards to
lapse. If an Award is exercisable in lieu of assumption or substitution in the
event of a Change in Control, the Administrator shall notify the Participant
that the Award shall be fully exercisable for a period of fifteen (15) days from
the date of such notice, contingent upon the occurrence of the Change in
Control, and the Award shall terminate upon the expiration of such period.

(f) For the purposes of this Section 12.2, an Award shall be considered assumed
if, following the Change in Control, the Award confers the right to purchase or
receive, for each share of Common Stock subject to the Award immediately prior
to the Change in Control, the consideration (whether stock, cash, or other
securities or property) received in the Change in Control by holders of Common
Stock for each share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares); provided, however, that
if such consideration received in the Change in Control was not solely common
stock of the successor corporation or its parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Award, for each share of Common Stock subject
to an Award, to be solely common stock of the successor corporation or its
parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.

(g) The Administrator may, in its discretion, include such further provisions
and limitations in any Award, agreement or certificate, as it may deem equitable
and in the best interests of the Company that are not inconsistent with the
provisions of the Plan.

(h) No adjustment or action described in this Section 12.2 or in any other
provision of the Plan shall be authorized to the extent that such adjustment or
action would cause the Plan to violate Section 422(b)(1) of the Code.
Furthermore, no such adjustment or action shall be authorized to the extent such
adjustment or action would result in short-swing profits liability under
Section 16 or violate the exemptive conditions of Rule 16b-3 unless the
Administrator determines that the Award is not to comply with such exemptive
conditions.

(i) The existence of the Plan, the Award Agreement and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Company or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.



--------------------------------------------------------------------------------

(j) No action shall be taken under this Section 12.2 which shall cause an Award
to fail to comply with Section 409A of the Code or the Treasury Regulations
thereunder, to the extent applicable to such Award.

(k) In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the shares of Common Stock or the share price of the Common Stock
including, without limitation, any Equity Restructuring, for reasons of
administrative convenience, the Company in its discretion may refuse to permit
the exercise of any Award during a period of up to thirty (30) days prior to the
consummation of any such transaction.

12.3 Approval of Plan by Stockholders. The Third Amended and Restated Plan was
approved by the Company’s stockholders on December 10, 2015 and the First
Amendment to the Third Amended and Restated Plan was approved by the Company’s
stockholders on March 21, 2018. All Awards granted and outstanding under the
terms of the Original Plan, Second Amended and Restated Plan, or Third Amended
and Restated Plan, as of the Effective Date of this Plan shall remain
outstanding and, if applicable, exercisable, in each case, pursuant to the terms
of such individual grants and the terms of this Plan.

12.4 No Stockholders Rights. Except as otherwise provided herein, a Participant
shall have none of the rights of a stockholder with respect to shares of Common
Stock covered by any Award until the Participant becomes the record owner of
such shares of Common Stock.

12.5 Paperless Administration. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.

12.6 Effect of Plan upon Other Compensation Plans. The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any Subsidiary. Nothing in the Plan shall be construed to limit the
right of the Company or any Subsidiary: (a) to establish any other forms of
incentives or compensation for Employees, Directors or Consultants of the
Company or any Subsidiary, or (b) to grant or assume options or other rights or
awards otherwise than under the Plan in connection with any proper corporate
purpose including, without limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.

12.7 Compliance with Laws. The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of shares of Common Stock and the payment
of money under the Plan or under Awards granted or awarded hereunder are subject
to compliance with all applicable federal, state, local and foreign laws, rules
and regulations (including, but not limited to state, federal and foreign
securities law and margin requirements) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Any securities
delivered under the Plan shall



--------------------------------------------------------------------------------

be subject to such restrictions, and the person acquiring such securities shall,
if requested by the Company, provide such assurances and representations to the
Company as the Company may deem necessary or desirable to assure compliance with
all applicable legal requirements. To the extent permitted by applicable law,
the Plan and Awards granted or awarded hereunder shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

12.8 Discretion. Whenever the Administrator, Company, Committee or Board
exercises its discretion under the Plan, such discretion shall be in its sole
and absolute discretion.

12.9 Titles and Headings, References to Sections of the Code or Exchange Act.
The titles and headings of the Sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.

12.10 Governing Law. The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof.

12.11 Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including, without limitation, any such regulations or other
guidance that may be issued after the Effective Date. In that regard, to the
extent any Award under the Plan or any other compensatory plan or arrangement of
the Company or any of its Subsidiaries is subject to Section 409A of the Code,
and such Award or other amount is payable upon Termination of Service (or any
similarly defined term), then, (i) such Award or amount shall only be paid to
the extent such Termination of Service qualifies as a “separation from service”
as defined in Section 409A of the Code, and (ii) if such Award or amount is
payable to a “specified employee” as defined in Section 409A of the Code then to
the extent required in order to avoid a prohibited distribution under
Section 409A of the Code, such Award or other compensatory payment shall not be
payable prior to the earlier of (i) the expiration of the six-month period
measured from the date of the Participant’s Termination of Service, or (ii) the
date of the Participant’s death. Notwithstanding any provision of the Plan to
the contrary, in the event that following the Effective Date the Administrator
determines that any Award may be subject to Section 409A of the Code and related
Department of Treasury guidance (including, without limitation, such Department
of Treasury guidance as may be issued after the Effective Date), the
Administrator may adopt such amendments to the Plan and the applicable Award
Agreement or adopt other policies and procedures (including, without limitation,
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Administrator determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance and thereby avoid the application of any penalty taxes under
such Section.



--------------------------------------------------------------------------------

12.12 No Rights to Awards. No Eligible Individual or other person shall have any
claim to be granted any Award pursuant to the Plan, and neither the Company nor
the Administrator is obligated to treat Eligible Individuals, Participants or
any other persons uniformly.

12.13 Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary.

12.14 Indemnification. To the extent allowable pursuant to applicable law, the
Administrator, each member of the Committee, each member of the Board, each
member of any committee appointed by the Board and any officer of the Company or
any of its Subsidiaries to whom authority was delegated under or in connection
with this Plan, shall be indemnified and held harmless by the Company from any
loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by such member in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action or failure to act pursuant to the Plan and
against and from any and all amounts paid by him or her in satisfaction of
judgment in such action, suit, or proceeding against him or her; provided, he or
she gives the Company an opportunity, at its own expense, to handle and defend
the same before he or she undertakes to handle and defend it on his or her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled pursuant
to the Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

12.15 Relationship to other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Subsidiary except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.

12.16 Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

12.17 Arbitration.

(a) Except as otherwise specially provided in this Plan or an Award Agreement,
any and all disputes, controversies or claims arising out of, relating to or in
connection with this Plan, including, without limitation, any dispute regarding
its arbitrability, validity or termination, or the performance or breach
thereof, shall be exclusively and finally settled by arbitration administered by
the American Arbitration Association (“AAA”). Either party may initiate
arbitration by notice to the other party (a “Request for Arbitration”). The
arbitration shall be conducted in accordance with the AAA rules governing
commercial arbitration in effect at the time of the arbitration, except as they
may be modified by the provisions of this Agreement. The place of the
arbitration shall be Chicago, Illinois. The arbitration shall be conducted by a
single arbitrator appointed by the Participant from a list of at least five
(5) individuals who are independent and qualified to serve as an arbitrator
submitted by the Company within fifteen (15) days after delivery of the Request
for Arbitration. The Participant will make its appointment within ten (10) days



--------------------------------------------------------------------------------

after it receives the list of qualified individuals from the Company. In the
event the Company fails to send a list of at least five (5) qualified
individuals to serve as arbitrator to the Participant within such fifteen-day
time period, then the Participant shall appoint such arbitrator within
twenty-five (25) days from the Request for Arbitration. In the event the
Participant fails to appoint a person to serve as arbitrator from the list of at
least five (5) qualified individuals within ten (10) days after its receipt of
such list from the Company, the Company shall appoint one of the individuals
from such list to serve as arbitrator within five (5) days after the expiration
of such ten (10) day period. Any individual will be qualified to serve as an
arbitrator if he or she shall be an individual who has no material business
relationship, directly or indirectly, with any of the parties to the action and
who has at least ten (10) years of experience in the practice of law with
experience in executive compensation matters. The arbitration shall commence
within thirty (30) days after the appointment of the arbitrator; the arbitration
shall be completed within sixty (60) days of commencement; and the arbitrator’s
award shall be made within thirty (30) days following such completion. The
parties may agree to extend the time limits specified in the foregoing sentence.

(b) The arbitrator will apply the substantive law (and the law of remedies, if
applicable) of the State of Delaware without giving effect to the principles of
conflicts of law, and will be without power to apply any different substantive
law. The arbitrator will render an award and a written opinion in support
thereof. Such award shall include the costs related to the arbitration and
reasonable attorneys’ fees and expenses to the prevailing party. The arbitrator
also has the authority to grant provisional remedies, including, without
limitation, injunctive relief, and to award specific performance. The arbitrator
may entertain a motion to dismiss and/or a motion for summary judgment by any
party, applying the standards governing such motions under the Federal Rules of
Civil Procedure, and may rule upon any claim or counterclaim, or any portion
thereof (a “Claim”), without holding an evidentiary hearing, if, after affording
the parties an opportunity to present written submission and documentary
evidence, the arbitrator concludes that there is no material issue of fact and
that the Claim may be determined as a matter of law. The parties waive, to the
fullest extent permitted by law, any rights to appeal, or to review of, any
arbitrator’s award by any court. The arbitrator’s award shall be final and
binding, and judgment on the award may be entered in any court of competent
jurisdiction, including, without limitation, the courts of Cook County,
Illinois. The Company and each Participant under this Plan irrevocably submits
to the non-exclusive jurisdiction and venue in the courts of the State of
Illinois and the United States sitting in Chicago, Illinois in connection with
any such proceeding, and waives any objection based on forum non conveniens. THE
COMPANY AND EACH PARTICIPANT IRREVOCABLY WAIVES SUCH PARTY’S RIGHT TO A TRIAL BY
JURY IN CONNECTION WITH ANY ACTION TO ENFORCE AN ARBITRATOR’S DECISION OR AWARD
PURSUANT TO SECTION 12.17(a) OF THIS PLAN.

(c) The parties agree to maintain confidentiality as to all aspects of the
arbitration, except as may be required by applicable law, regulations or court
order, or to maintain or satisfy any suitability requirements for any license by
any state, federal or other regulatory authority or body, including, without
limitation, professional societies and organizations; provided, that nothing
herein shall prevent a party from disclosing information regarding the
arbitration for purposes of enforcing the award. The parties further agree to
obtain the arbitrator’s agreement to preserve the confidentiality of the
arbitration.



--------------------------------------------------------------------------------

ARTICLE 13.

PERFORMANCE-BASED AWARDS

13.1 Purpose. The Administrator, in its sole discretion, may grant
performance-based Awards to Eligible Individuals that are based on Performance
Criteria or Performance Goals.

13.2 Applicability. The grant of an Award to an Eligible Individual for a
particular Performance Period shall not require the grant of an Award to such
Eligible Individual in any subsequent Performance Period and the grant of an
Award to any one Eligible Individual shall not require the grant of an Award to
any other Eligible Individual in such period or in any other period.

13.3 Types of Awards. Notwithstanding anything in the Plan to the contrary, the
Administrator may grant any Award to an Eligible Individual as a
performance-based Award, including, without limitation, Restricted Stock the
restrictions with respect to which lapse upon the attainment of specified
Performance Goals, Restricted Stock Units that vest and become payable upon the
attainment of specified Performance Goals and any Performance Awards described
in Article 8 that vest or become exercisable or payable upon the attainment of
one or more specified Performance Goals.

13.4 Payment of Performance-Based Awards. Unless otherwise provided in the
applicable program or Award Agreement, as to a performance-based Award, the
Participant must be employed by the Company or an Affiliate throughout the
Performance Period. Unless otherwise provided in the applicable Performance
Goals, program or Award Agreement, a Participant shall be eligible to receive
payment pursuant to such Awards for a Performance Period only if and to the
extent the Performance Goals for such period are achieved.

* * * * *

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Hyatt Hotels Corporation on March 25, 2020 and by the stockholders
of Hyatt Hotels Corporation on May 20, 2020.

Executed on this 20th day of May, 2020.

 

/s/ Margaret C. Egan Corporate Secretary